In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Kings County (Staton, J), dated May 21, 2003, which denied his objections to so much of an order of the same court (LaFreniere, H.E.), dated March 28, 2003, as, after a hearing, denied his petition for a downward modification of his child support obligation and directed him to provide employer-subsidized health insurance coverage for his child.
Ordered that the order is affirmed, with costs.
The Family Court properly denied the father’s objections to so much of the order dated March 28, 2003 as denied his petition for a downward modification of his child support obligation and directed him to provide employer-subsidized health insurance coverage for his child. The father failed to demonstrate that a substantial, unanticipated, and unreasonable change in his financial circumstances warranted a downward modification of his child support obligation (see Matter of Nappi v Nappi, 8 AD3d 388, 389 [2004]; Beard v Beard, 300 AD2d 268 [2002]; see also Matter of Raeder v Silverman, 9 AD3d 410, 411 [2004]; Matter of Yaroshenko v Kats, 7 AD3d 806 [2004]). The record reveals that the father failed to use his best efforts to obtain employment commensurate with his qualifications and experience (see Matter of Nappi v Nappi, supra; Matter of Clarke v Clarke, 8 AD3d 272, 272-273 [2004]; Beard v Beard, supra).
*681The father’s remaining contentions either are unpreserved for appellate review, or without merit.
We decline the mother’s request to impose a sanction upon the father in connection with this appeal (see Spelber v Spelber, 10 AD3d 358 [2004]; Robinson v Pediatric Assoc. of Irwin Ave., 307 AD2d 1029, 1031 [2003]; Moses v Metropolitan Life Ins. Co., 286 AD2d 427 [2001]). Florio, J.P., Krausman, Cozier and Mastro, JJ., concur.